Citation Nr: 1104720	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to January 
1956.  His military occupational specialty was radio telephone 
operator with a Heavy Mortar Company of the 18th Infantry 
Regiment.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed that his diagnosed bilateral hearing loss 
is due to his exposure to acoustic trauma from heavy weapons 
during training in service with his artillery unit.  

The claims file reflects that the Veteran's service records were 
destroyed as the result of fire and cannot be reconstructed.  As 
such, the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran was informed 
of the missing records in a March 2007 letter from the RO, which 
noted other sources of evidence that might be obtained to help 
the Veteran support his claim.  Service connection for hearing 
loss is not dependent on a Veteran's audiological findings on 
separation.  In fact, competent evidence of a current hearing 
loss disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet.App. 
155, 160 (1993).  

Defective hearing was initially noted in August 1998.





While a September 2007 audiological evaluation for VA purposes 
found bilateral sensorineural hearing loss and concludes that the 
Veteran's hearing loss is not likely due to noise exposure in 
service, this statement does not include a clear rationale to 
support the opinion.  

According to an August 2008 private medical report, the Veteran 
complained of service acoustic trauma as a radio operator with a 
mortar company during training exercises in Germany.  This report 
found that "...it could be assumed that this exposure initiated 
the hearing loss which progressed over time."  The Board finds 
the "could be" wording in this private opinion to indicate a 
"possibility" of a causal connection rather than a 
"probability."  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not 
language by a physician is too speculative).

The records does not contain any relevant medical records from 
the Veteran's employment after service.

Based on the above, there is insufficient evidence on file on 
which to make a reasoned determination.  Consequently, the case 
is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for hearing loss that is not 
evidenced by the current record.  The Veteran 
will be provided with the necessary 
authorizations for the release of any private 
treatment records not currently on file.  The 
AMC/RO will then obtain these records and 
associate them with the claims folder.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  The Veteran will be requested to provide 
any relevant treatment or examination reports 
from his postservice employment.  Any records 
obtained will be associated with the claims 
file.

3.  Upon the passage of a reasonable amount 
of time or upon the Veteran's response, the 
AMC/RO must arrange for the health care 
provider who examined the Veteran and 
provided an opinion in September 2007 to 
again review the claims file and provide 
clinical reasons for the opinion.  If the 
examiner who provided the opinion in 
September 2007 is unavailable, the AMC/RO 
must obtain the requested opinion from 
another qualified health care provider after 
review of the claims file.  The following 
considerations will govern the opinion:

a. The claims folder and a copy of 
this remand will be made available to 
the examiner for review in 
conjunction with the opinion, and the 
examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.





b. After review of the claims file, 
the reviewer must address whether the 
Veteran's bilateral hearing loss is 
the result of injury or disease (to 
particularly include the alleged in- 
service noise exposure) incurred or 
aggravated by his service, taking 
into consideration the fact that the 
Veteran was assigned to the Heavy 
Mortar Company of the 18th Infantry 
and the fact that service connection 
for hearing loss is not dependent on 
a Veteran's audiological findings on 
separation.  This opinion will also 
discuss the August 2008 private 
medical opinion.  In all conclusions, 
the opinion must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable to 
make a determination without 
resorting to mere speculation, the 
examiner should so state.  

d. If the examiner responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the AMC/RO will attempt 
to clarify whether there is evidence 
that must be obtained in order to 
render the opinion non-speculative 
and to obtain such evidence.  

e. If it is determined that a current 
examination is needed in order to 
provide the requested opinion, an 
examination will be conducted and the 
Veteran must be notified prior to the 
examination of the consequences for 
failure to appear at the scheduled 
examination.

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

4.  Thereafter, the AMC/RO will review the 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

5.  After the above have been completed, the 
AMC/RO will re-adjudicate the Veteran's 
service connection claim for bilateral 
hearing loss based on all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative will be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

